

116 HR 6549 IH: Business Borrowers Protection Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6549IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Sherman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prevent the acceleration of the due date of business loans during the COVID–19 national emergency, and for other purposes.1.Short titleThis Act may be cited as the Business Borrowers Protection Act.2.Construction of loan covenantsIn determining whether any borrower is in violation of any loan covenant or is required to repay a loan on an accelerated basis, any loan received under any governmental program to deal with the COVID–19 virus shall be excluded. Any loan received from any governmental entity under any program to deal with the COVID–19 virus shall not be taken into account in determining the debts or liabilities of the borrower for purposes of determining whether the borrower is in conformity with any loan agreement, or whether the lender has the right to accelerate the due date of any loan agreement. 3.Loan covenant eforcement not requiredFrom the date of enactment until the date two years after the termination of the national emergency declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) it is the policy of the United States that lenders should not accelerate the due date of any business loan or curtail any line of credit. Federal regulatory entities shall adopt policies or regulations so that no lender is held to be in violation of any regulation due to the lender's adherence to the policy set forth in the preceding sentence. 4.Trustees not required to enforce loan covenantsFrom the date of enactment until the date two years after the termination of the national emergency declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) no trustee or other person with a fiduciary duty to the holders of any debt security shall be liable for any decision made not to enforce a loan covenant. 5.Definitions(a)Governmental program To deal with the COVID-19 virusThe term governmental program to deal with the COVID-19 virus means any program created by the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), the Families First Coronavirus Response Act (Public Law 116–127), or the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and any program established by the Federal Government or any State, local, tribal, or territorial government for the purpose of reducing the economic dislocation caused by the spread of COVID-19. (b)Loan covenantThe term loan covenant means any provision which allows or requires the acceleration of repayments due under any loan agreement, or which reduces the availability of funds under a line of credit, due to any act or omission of the borrower or any entity related to the borrower. Loan covenant includes any provision which accelerates repayment under a loan, or reduces the amount that may be borrowed under a line of credit, because the borrower's total liabilities or current liabilities exceed any benchmark, or any percentage of the borrower's assets, revenues, equity, or other benchmark.